Citation Nr: 0205001	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound to the left upper arm, 
currently evaluated as 20 percent disabling.

3.  Determination of proper initial rating for shell fragment 
wound scar to the right hand with ulnar nerve sensitivity, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  The case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  

The Board notes that the veteran perfected the issue of 
service connection for ulnar sensitivity, which was 
subsequently granted in a June 1998 rating decision and was 
subsumed in the rating for the veteran's service connected 
shell fragment wound scar to the right hand.  As such, this 
issue is not currently before the Board for appellate review.

The veteran also initiated his appeal for a claim of 
entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU), 
and a January 2000 statement of the case was issued to 
address this claim.  A substantive appeal was not submitted 
for this issue.  And, in an April 2000 statement the veteran 
indicated that he was not seeking unemployability at this 
time as he was employed.  A May 2000 statement from the 
veteran representative reiterated that the veteran was not 
seeking compensation under 38 C.F.R. § 4.16.  As such, the 
veteran's November 1998 claim for TDIU has been withdrawn.  
See 38 C.F.R. § 20.204 (2001). 

Nevertheless, in a January 2002 statement the veteran 
indicated that he is again seeking entitlement to TDIU, and 
the record contains a May 2002 intra-VA e-mail noting that 
the veteran has retired from his employment with the U.S. 
Postal Service.  As such, this issue is referred to the RO 
for appropriate action.  Additionally, in April and May 2000 
statements, the veteran indicated that he is seeking 
increased ratings for tinnitus and fever of unknown origin 
(claimed as dengue fever), and to reopen previously denied 
claims of service connection secondary to Agent Orange 
exposure (which include pain and swelling of both feet, a 
photosensitivity rash, numbness of the fingers, and blurred 
vision with headaches).  Thus, these issues are also referred 
to the RO for appropriate action.

Lastly, in February and March 1999 VA forms 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a traveling member of the Board, and thus, the hearing 
was scheduled for September 30, 1999.  However, in a 
September 17, 1999 letter, the veteran indicated that he was 
unable to attend the scheduled hearing, but that he still 
desired the appellate process to continue.  As the record 
does not contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's prior request for 
a travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  

2.  Prior to and as of November 7, 1996, the veteran's PTSD 
does not render him virtually isolated, nor does he have 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The medical evidence clearly indicates that 
he is able to keep a job and that his occupational impairment 
is not serious.

3.  As of November 7, 1996, the veteran's PTSD is not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

4.  The veteran's residuals of a shell fragment wound to the 
left upper arm is moderately severe in degree, but it is not 
severe.

5.  The veteran's shell fragment wound scar to the right hand 
with ulnar nerve sensitivity is characterized by a 3 to 3.5 
centimeter laceration scar with minor tenderness remaining, 
and reported soreness over the right hand on the ulnar side 
of the hypothenar muscle.  However, the evidence neither 
shows ankylosis or limitation of motion of the right wrist or 
fingers, nor shows moderate incomplete paralysis of the ulnar 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 70 percent for PTSD, effective prior 
to and as of November 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 
9411(2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the residuals of a 
shell fragment wound to the left upper arm have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.56, 4.59, 4.73, 
Diagnostic Code 5303 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The initial rating of 10 percent assigned to the 
veteran's shell fragment wound scar to the right hand with 
ulnar nerve sensitivity is appropriate, and the criteria for 
an initial disability evaluation in excess of 10 percent have 
not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.42, 
4.118, 4.124a, Diagnostic Codes 7805, 8516 (2001); 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); Fenderson V. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA.  66 Fed. Reg. 
45,620, 45,629.  Accordingly, generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise will be satisfied.   

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via a June 1996 rating decision and an 
August 1996 Statement of the Case, of the evidence needed to 
prove his claims on appeal.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent VA examinations for the claimed 
disabilities in February 1998 and June 2000.  Additionally, 
although the veteran has been given the opportunity to 
present testimony during an appeal hearing, the veteran has 
declined such opportunity.  Therefore, the duty to assist 
requirement has been satisfied as well.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

I. Increased Rating for PTSD.

In this case, in a May 1990 rating decision, the veteran was 
granted service connection for PTSD, and was assigned a 30 
percent disability evaluation under Diagnostic Code 9411, 
effective May 1988.  Subsequently, in a January 1991 rating 
decision, such award was increased to a 50 percent evaluation 
going back to May 1988.  In a July 1994 Board decision, the 
veteran was denied an increased rating for PTSD in excess of 
50 percent.  However, in a June 1998 rating decision, the 
veteran's award was again increased to a 70 percent rating, 
effective January 1996.  At present, the veteran is seeking 
an increased disability evaluation in excess of 70 percent 
for his PTSD.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating mental disorders was revised and 
amended effective November 7, 1996.  In Karnas v. Derwinski, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase shall not be earlier than the effective date of the 
Act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 
1991).  In addition, the General Counsel of VA has held that 
if the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change. See VAOPGCPREC 3-2000 (2000).  As such, the 
revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 6, 1996. 

Prior to November 6, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Schedule for Rating Disabilities envisioned that a 
70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation was warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  In the alternative, a 100 percent evaluation was 
warranted if there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  As well, a 100 
percent evaluation was awarded if the veteran was 
demonstrably unable to obtain or retain employment.  Id. The 
appellant only needed meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

As of November 7, 1996, the schedular criteria for evaluating 
mental disorders incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under these criteria, a 
70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The present record shows that the veteran has been treated 
for his disabilities at VA medical facilities since the early 
1980s.  April 1996 medical notations from the Lebanon VA 
Medical Center (VAMC) indicate that the veteran's symptoms 
included having to work in a separate section at work, 
embarrassing outbursts at work, and alienation to the point 
of having a separate bedroom from his wife and no marital 
relations for years.  At this time, he also had constant 
family tension, vertigo, enormous feelings of guilt, and 
fears of eternal damnation for actions in Vietnam. 

In February 1998, he underwent a VA examination.  At this 
time, he did not have hypervigilance or suicidal ideation, 
and his thinking was coherent and appropriate.  However, he 
was constantly threatened by recurrent panic attacks, had a 
sense of foreshortened future, showed avoidance and 
dissociation (including detachment from his wife and co-
workers), and reported auditory hallucinations related to 
flashbacks from the war.  Additionally, he had symptoms of 
increased arousal such as difficulty falling asleep, 
irritability and difficulty with concentrating and 
abstraction.  His cognitive deficit seemed to be related to 
his panic anxiety and social discomfort, as opposed to 
cortical dysfunction.  The veteran's diagnosis was PTSD with 
panic attacks, and he was assigned a global assessment of 
functioning (GAF) score of 51, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

During a July 1998 VA infectious, immune and nutritional 
disabilities examination, the veteran reported problems at 
work, with his ex-wife, and with his current wife.  He also 
reported that he was estranged from his brother and son 
because they were "afraid" of him, and he appeared 
distraught, angry, upset and quite distressed by his anxiety.

September 1998 notations from the Lebanon VAMC show the 
veteran was diagnosed with major depressive disorder with 
panic episodes and PTSD.  At this time, his GAF score ranged 
from 60 to 75.  According to the DSM-IV, a GAF score ranging 
from 51 to 60 equates to moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score ranging from 61 to 70 equates to some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships.  And, a GAF score ranging from 
71 to 80 equates to transient and expectable reactions to 
psychosocial stressors, if symptoms are present, (e.g., 
difficulty concentrating after family argument); and/or no 
more than slight impairment in social, occupational, or 
social functioning (e.g., temporarily falling behind in 
schoolwork). 

March 1999 notations from the Lebanon VAMC show the veteran 
reported working in an extremely congested, pressured area in 
which he responded to constant and changing demands from 
others.  This situation removed the veteran's sense of 
personal control, which aggravated his PTSD and lowered his 
performance ability and threatened his ability to sustain 
working.

In June 2000, the veteran underwent a VA mental examination.  
At that time, he reported he worked in a cubicle sorting 
magazines, and although he reported he could not cope with 
any stress, he seemed to function in a high capacity with 
changes in his job setting.  He did not have problems with 
combativeness and had not received any warnings from his 
employer.  Upon examination, he was found to be able to 
maintain good personal hygiene, although he was poorly 
groomed and unshaven at the time of the examination.  He was 
alert and oriented, had good eye contact, and had fairly calm 
speech although disrupted by nervous changes in tone.  As 
well, he was anxious and on edge, and had euphonic mood with 
some dysphoric mood at other times.  However, he denied 
active suicidal/homicidal thoughts, although he had some 
passive suicidal ideation related to his tinnitus.  His 
thought process was clear, coherent and goal oriented, with 
no obsessions, compulsions, delusions, hallucinations or 
psychotic symptoms.  And, he had intact short and long term 
memory, and good abstraction ability, with good judgment and 
insight.  His occupational impairment was not felt to be 
serious in that he was able to keep a job.  His diagnosis was 
PTSD, and his GAF score ranged from 51 to 55.

Lastly, an October 2000 statement from Dr. K, indicates that 
the veteran has severe anxiety, and was having difficulties 
coping with changes at work.

Upon a review of the evidence, the Board finds that the 
veteran is not virtually isolated, as he remains married and 
continued to work until his reported retirement in May 2002.  
Additionally, he does not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
Board acknowledges that the evidence shows the veteran has 
had embarrassing outbursts at work, per the April 1996 VAMC 
notations, and that his brother and son are reportedly afraid 
of him, per the July 1998 VA examination.  However, as noted, 
the evidence simply does not show that his symptoms border on 
gross repudiation of reality and disturbed thought or 
behavioral process, or that his aggressive explosions result 
in a profound retreat from mature behavior.  Lastly, although 
the veteran has reportedly retired, the medical evidence 
clearly indicates that he is able to keep a job and that his 
occupational impairment is not serious, per the June 2000 VA 
examination report.  As such, he is clearly not demonstrably 
unable to obtain or retain employment.  Given these findings, 
the veteran's PTSD symptomatology does not meet the criteria 
required for the assignment of a disability evaluation in 
excess of 70 percent, effective prior to and as of November 
7, 1996, under the old criteria for mental disorders.  See 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).

Furthermore, the June 2000 VA examination report discussed 
above noted the veteran's thought process was clear, coherent 
and goal oriented, with no obsessions, compulsions, 
delusions, hallucinations or psychotic symptoms.  As well, 
although he seemed to have passive suicidal ideation related 
to his tinnitus, the evidence does not show a persistent 
danger of hurting self or others.  He has been found able to 
maintain personal hygiene, and to have intact short and long 
term memory.  Additionally, the veteran's PTSD is not 
characterized by obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; and inability to 
establish or maintain effective relationships.  As such, his 
PTSD symptomatology does not meet the criteria required for 
the assignment of a disability evaluation in excess of 70 
percent, effective as of November 7, 1996, under the new 
criteria for mental disorders.  See 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9411 (2001).

II.  Increased Ratings for Shell Fragment Wound Disabilities.

The veteran was granted service connection and a 20 percent 
rating for the residuals of a shell fragment wound to the 
left upper arm with retained foreign body in a June 1970 
rating decision.  Subsequently, the veteran's award was 
increased to a 30 percent rating in a January 1975 rating, 
and decreased to a 20 percent rating in a February 1976 
rating.  In a July 1976 Board decision, the veteran was 
denied entitlement to a disability rating in excess of 20 
percent for his left upper arm disability.  He is presently 
seeking a disability evaluation in excess of 20 percent.

Additionally, in a June 1996 rating decision, the veteran was 
granted service connection and a noncompensable disability 
evaluation for the residuals of a shell fragment wound to the 
right hand characterized by a scar.  The veteran expressed 
disagreement with the initial rating assigned to his 
disability and perfected the appeal for this issue.  
Subsequently, in a June 1998 rating decision, the veteran's 
disability was increased to a 10 percent rating, and was 
recharacterized as shell fragment wound scar to the right 
hand with ulnar nerve sensitivity.  Although the veteran's 
disability was increased to a 10 percent rating, inasmuch as 
the grant of the 10 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an initial 
evaluation in excess of 10 percent for the right hand 
disability remains a viable issue for appellate consideration 
by the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the evidence of record, the veteran underwent 
a VA examination in June 1996.  Upon examination of the left 
upper arm, he had a well healed wound and surgical scar over 
the medial aspect above the elbow, and anterior aspect of the 
mid upper arm with a 2.5 centimeter by 1.8 centimeter scar, 
with slightly defective soft tissue and tenderness.  There 
was no evidence of localized muscle wasting, or limitation in 
active range of motion throughout the shoulder, elbow or left 
hand.  The range of motion of his left elbow was from 0 to 
140 percent, and had preserved pinprick sensation throughout 
the left upper extremity except over the scar region.  In 
addition, upon examination of the right hand, he had a well 
healed, superficial scar over the lateral aspect of the right 
hand (3.5 centimeters in length) with minor tenderness.  No 
localized wasting was observed throughout the hand, and his 
wrist joint had painless active range of motion of 0 to 65 
degrees of flexion and extension.  Dynamometric hand grip 
power measurement responded to 100 force pounds in his right 
hand (his dominant hand) and 95 force pounds in his left 
hand.  He also had preserved pinprick sensation throughout 
the right hand and forearm.  X-rays taken of both the right 
hand and left upper extremity were normal. 

In November 1996, the veteran underwent a VA peripheral 
nerves examination.  At that time, he complained of chronic 
pain and numbness in both hands.  However, a nerve conduction 
study of both upper extremities and electromyography (EMG) 
testing of the right hand showed normal latency, amplitude, 
and conduction velocity in median, ulnar, motor and sensory 
nerves bilaterally.  No abnormalities were found in the nerve 
conduction and EMG studies.  The veteran's diagnosis was 
residuals of shell fragment injury in both upper extremities 
with no evidence of peripheral neuropathy.

In February 1998, the veteran was again examined.  At this 
time he had full active and passive range of motion of the 
shoulders, elbows, wrists and hands.  He had motor strength 
of 5/5 in all muscle groups of both upper extremities, with 
very slight loss of strength on the left and of minimal 
significance.  Although he had some atrophy of the right 
elbow flexors, he did not have a detectable loss of strength.  
Sensory examination revealed intact response to light touch 
in all peripheral nerve distributions including the ulnar 
nerve, although he had some paresthesias distally in the left 
forearm and hand.  The veteran's assessment was no functional 
deficits detectable on physical examination and, by history, 
no significant functional limitation in terms of range of 
motion, weakness, or loss of sensation.  As well, a few minor 
physical abnormalities were noted, including loss of muscle 
bulk in the elbow flexor and mild loss of intrinsic hand 
strength on the left extremity.  However, functionally, the 
veteran was deemed unimpaired.

The veteran was last examined by VA in June 2000.  At that 
time, x-ray examination of the veteran's right hand and left 
humerus revealed no abnormalities.  The veteran's left upper 
arm had a 3 by 1 centimeter incision site in the lateral 
region close to the elbow and more medially there was a 4 by 
2 centimeter incision region.  The biceps muscles were intact 
with strength of 4 to 4+/5, and elbow's range of motion 
without pain from 0 to 130 degrees.  Over the right hand, 
there was a 3 centimeter laceration.  The veteran was able to 
approximate the thumb to all the fingers and his motor 
strength was 4 to 4+/5.  No erythema, induration or 
tenderness was noted over this region, or over the incisions' 
area in the left upper extremity.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306) and three muscle groups 
for the forearm and hand (Diagnostic Codes 5307 through 
5309).  See 38 C.F.R. § 4.55(b) (2001).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased by 
one level and used as the combined evaluation for the 
affected muscle groups.  See 38 C.F.R. § 4.55(e) (2001).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f) 
(2001).  As well, a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injury affects entirely different functions.  
See 38 C.F.R. § 4.55(a) (2001).

Additionally, the Board notes that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claims for 
increased ratings for shell fragment wound injuries.  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
However, after reviewing the regulations in effect at the 
time of the veteran's claims and the changes effective July 
3, 1997, the Board finds that the July 3, 1997 amendments did 
not substantially change the criteria pertinent to the 
veteran's disabilities, but rather added only current medical 
terminology and unambiguous criteria.  Thus, as neither the 
old version nor the new version are more favorable to the 
veteran, the Board finds there is no need to apply both 
criteria to the present claims and/or to remand the claims to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A. The Residuals of
a Shell Fragment Wound to the Left Upper Arm.

The veteran's left upper arm disability is currently rated as 
20 percent disabling under Diagnostic Code 5303, and is 
deemed to be moderately severe in nature.  The veteran's 
dominant upper extremity is his right extremity.  In this 
regard, Diagnostic Code 5303 provides for evaluation of 30 
percent for a nondominat upper extremity productive of severe 
functional impairment.  

The rating criteria prescribes that a moderately severe 
injury is characterized by a through and through or deep 
penetrating wound, debridement, prolonged infection, or 
sloughing of soft parts, with intermuscular scarring. The 
objective findings of such type of injury include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side; and 
muscle strength, endurance, or coordinated movements should 
demonstrate positive evidence of impairment of function when 
compared with the sound side.  See 38 C.F.R. § 4.56(d)(3) 
(2001).

Additionally, the rating criteria prescribes that a severe 
injury is characterized by through and through or deep 
penetrating wound, shattering bone fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
of this type of injury include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; indication on palpation of loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
with abnormal muscle swelling and hardening in contraction; 
and muscle strength, endurance, or coordinated movements 
should demonstrate evidence severe of impairment of function 
when compared with the sound side.  There are seven 
additional signs of severe muscle injury, which include 1) x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; 2) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; 3) 
diminished muscle excitability to pulse electrical current in 
electrodiagnostic tests; 4) visible or measurable atrophy; 5) 
adaptive contraction of an opposing group of muscle; 6) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and 7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 38 
C.F.R. § 4.56(d)(4) (2001).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

After a review of the evidence, the Board finds that, as of 
the veteran's VA examination in February 1998, his left upper 
arm disability was characterized by full active and passive 
range of motion of the shoulders; motor strength of 5/5 in 
all muscle groups of both upper extremities, with very slight 
loss of strength on the left and of minimal significance; 
loss of muscle bulk in the elbow flexor but mild loss of 
intrinsic hand strength on the left extremity; and intact 
response to light touch in all peripheral nerve distributions 
including the ulnar nerve, although some paresthesias 
distally in the left forearm and hand.  The evidence did not 
show functional deficits detectable on physical examination 
or significant functional limitation in terms of range of 
motion, weakness, or loss of sensation.  Additionally, during 
the June 2000 VA examination, x-rays taken of the veteran 's 
left humerus revealed no abnormalities.  His left upper arm 
had a 3 by 1 centimeter incision site in the lateral region 
close to the elbow and more medially he had a 4 by 2 
centimeter incision region.  However, the biceps muscles were 
intact with strength of 4 to 4+/5, and his elbow's range of 
motion was without pain from 0 to 130 degrees.  No erythema, 
induration or tenderness was noted over the incisions' area 
in the left upper extremity.

As such, the veteran's residuals of a shell fragment wound to 
the left upper arm  more nearly approximates a disability 
characterized by evidence of entrance scars indicating track 
of missile through one or more muscle groups; loss of deep 
fascia, muscle substance or normal firm resistance of muscles 
compared with the sound side; and evidence of muscular 
impairment upon strength and endurance examinations. Thus, 
the veteran's disability is productive of moderately severe 
impairment.  See 38 C.F.R. § 4.56(d)(3)(2001).

However, the Board finds that the preponderance of the 
evidence does not show that the veteran's disability is 
productive of severe impairment, and the award of a 
disability evaluation in excess of 20 percent for the 
veteran's residuals of a shell fragment wound to the left 
upper arm, under Diagnostic Code 5303, is not warranted.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303 (2001).  Specifically, 
the Board acknowledges that the veteran's left upper arm 
disability includes very slight loss of strength, loss of 
muscle bulk in the elbow flexor and mild loss of intrinsic 
hand strength on the left extremity, with some paresthesias 
distally in the left forearm and hand.  However, the medical 
evidence does not indicate that the veteran's weakness was 
deemed to be severe.  Moreover, the evidence does not show 
ragged, depressed and adherent scars indicating wide damage 
to the muscle group; abnormal muscle swelling and hardening 
in contraction; or that the veteran has any one of the seven 
additional signs of severe muscle injury, as prescribed in 38 
C.F.R. § 4.56(d)(4)(iii) (1999).  As such, an increased 
evaluation in excess of 20 percent under Diagnostic Code 5303 
is denied. 38 C.F.R. §§ 4.56(d)(4), 4.73, Diagnostic Code 
5303 (2001).

The Board acknowledges that the veteran has some paresthesias 
distally in the left forearm and hand, per the February 1998 
VA examination report.  However, the law is clear that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injury affects entirely different functions, which is not the 
case here.  No significant functional limitation in terms of 
loss of sensation has been found, including during the 
February 1998 VA examination.  See 38 C.F.R. § 4.55(a) 
(1999).  Additionally, although it could be argued that the 
veteran is entitled to an increased rating under the 
provisions of 38 C.F.R. § 4.55(e) or 4.55(f), the Board finds 
that such sections are not applicable in this case as the 
veteran's muscle group injuries are in the same anatomical 
region and act on the same joint.  See 38 C.F.R. § 4.55(e) 
and (f) (2001).  Furthermore, in denying the veteran's claim 
for an increased evaluation, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40- 
4.45, 4.59 (2001); DeLuca, 8 Vet. App. at 204-7.  However, 
the evidence does not show additional functional loss due to 
pain or weakness, which is not already contemplated in the 
relevant rating criteria.  See id.

B.  Shell Fragment Wound
Scar to the Right Hand with Ulnar Nerve Sensitivity.

The veteran's right hand disability is characterized as shell 
fragment wound scar to the right hand with ulnar nerve 
sensitivity, evaluated as 10 percent disabling under 
Diagnostic Code 7805.  As the veteran has expressed 
disagreement with the initial rating assigned to this 
disability, he is currently seeking an initial rating in 
excess of 10 percent.

Under Diagnostic Code 7805, a disability evaluation for scars 
in excess of 10 percent may be assigned in proportion with 
the limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Diagnostic 
Codes 5214 through 5215 evaluated ankylosis and limitation of 
the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215 (2001).  However, as the maximum rating assigned under 
Diagnostic Code 5215 is a 10 percent rating for limitation of 
motion of the wrist, this Diagnostic Code is not applicable 
in this case since the veteran's current rating is 10 
percent.  As well, as Diagnostic Code 5214 evaluates 
ankylosis of the wrist, this Diagnostic Code is also not 
applicable in this case.  The June 2000 VA examination report 
described above shows the veteran has good function of both 
upper extremities and was able to open a small container.  No 
evidence of ankylosis of the wrist was found. 

Additionally, Diagnostic Codes 5216 through 5219 evaluate a 
disability characterized by unfavorable ankylosis of multiple 
fingers, Diagnostic Codes 5220 through 5223 evaluate a 
disability characterized by favorable ankylosis of multiple 
fingers, and Diagnostic Codes 5224 through 5227 evaluated a 
disability characterized by ankylosis of individual fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2001).  As 
noted above, the June 2000 VA examination report shows the 
veteran has good function of both upper extremities and was 
able to open a small container.  Although he had a 3 
centimeter laceration over the right hand, he was able to 
approximate the thumb to all fingers and had motor strength 
of 4 to 4+/5 with no erythema, induration, or tenderness over 
the right hand.  Thus, as the medical evidence does not show 
ankylosis of the fingers, Diagnostic Codes 5216-5227 are also 
not applicable in this case.

The Board acknowledges that, as the veteran's right hand 
disability is characterized as inclusive of ulnar nerve 
sensitivity, Diagnostic Code 8516 is also applicable in this 
case.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001); 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  Under Diagnostic Code 8516, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the ulnar nerve (dominant/major extremity), and a 30 
percent evaluation is warranted for moderate incomplete 
paralysis.

In this regard, the March 1996 VA examination report 
described above shows a 3.5 centimeter well healed 
superficial scar over the lateral aspect of the right hand 
with minor tenderness remaining, and reported soreness over 
the right hand on the ulnar side of the hypothenar muscle.  
However, the February 1998 VA examination revealed that 
sensory examination was intact to light touch in all 
peripheral nerve distributions including the ulnar nerve.  
Additionally, no peripheral nerve disability was noted during 
the June 2000 VA examination.  Given these facts, a 
disability evaluation in excess of 10 percent is not 
warranted for the veteran's shell fragment wound scar to the 
right hand with ulnar nerve sensitivity residuals, under 
Diagnostic Code 8516.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2001).

Lastly, the Board acknowledges that Diagnostic Codes 7803 and 
8516 evaluates the veteran's right hand scar and ulnar nerve 
sensitivity, but does not evaluate any muscle injuries 
secondary to the veteran's in-service shell fragment wound 
injury.  In this regard, a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damages.  See 38 C.F.R. 
§ 4.56(b) (2001).  For VA rating purposes, the cardinal signs 
of symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (2001).  However, although the veteran's disability 
is currently characterized as a shell fragment wound scar, 
the medical evidence does not show that the veteran's right 
hand disability includes muscle damage, loss of hand power, 
weakness, lowered threshold of fatigue, or impairment of 
coordination or uncertainty of movement.  The March 1996 VA 
examination report shows the veteran dynamometric hand grip 
power measurement responded to 100 force pounds in the 
dominant hand.  The February 1998 VA examination report 
revealed motor strength of 5/5 in all muscle groups of both 
upper extremities with some atrophy of the right elbow 
flexors but no detectable loss of strength.  And, the June 
2000 VA examination report shows right hand motor strength of 
4 to 4+/5.  Given these facts, the rating criteria for 
evaluating muscle disabilities is not applicable to the 
veteran's right hand disability.

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
claimed increased initial ratings.

The Board notes that in various statements the veteran has 
indicated that, although he was able to keep his job for the 
U.S. Postal Service sorting magazines, his disabilities made 
it extremely difficult for him to cope with changes on the 
job and with the job itself.  As well, per a May 2002 intra-
VA e-mail, the veteran recently retired from the U.S. Postal 
Service.  In the instant case, however, the evidence does not 
show that the veteran's disabilities per se (including his 
PTSD, or the shell fragment wound residuals of the left or 
right upper extremities) have caused marked interference with 
employment, or the need for frequent periods of 
hospitalization; or have otherwise rendered impracticable the 
application of the regular schedular standards.  The Board 
acknowledges that the evidence shows the veteran's 
disabilities are in fact productive of chronic interference 
with daily life.  However, the evidence simply does not show 
marked interference with employment (i.e. beyond that 
interference contemplated in the assigned ratings).  





Under the above described circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 70 percent for PTSD is 
denied.

A disability evaluation in excess of 20 percent for the 
residuals of a shell fragment wound to the left upper arm is 
denied.

The initial rating assigned for the veteran's shell fragment 
wound scar to the right hand with ulnar nerve sensitivity is 
appropriate and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

